IN THE SUPREME COURT OF THE STATE OF DELAWARE


IN THE MATTER OF A MEMBER                       §
OF THE BAR OF THE SUPREME                       §     No. 449, 2019
COURT OF THE STATE OF                           §
DELAWARE:                                       §
                                                §
JONATHAN LAYTON,                                §
    Petitioner.                                 §


                                Submitted:      October 31, 2019
                                 Decided:       November 7, 2019

Before VALIHURA, Acting Chief Justice, VAUGHN, and TRAYNOR, Justices.

PER CURIAM:

                                                ORDER

       After careful consideration of the petition, IT IS HEREBY ORDERED that:

       (1)       For good cause shown, Jonathan Layton, Esquire (“Petitioner”) is hereby

immediately transferred to disability inactive status pursuant to Rule 19(b) of the

Delaware Lawyers’ Rules of Disciplinary Procedure (“Procedural Rules”).

       (2)       Petitioner shall remain on disability inactive status until such time as he

can demonstrate by clear and convincing evidence that any disabilities have been

removed.

       (3)       Petitioner shall not practice law in this State or in any other jurisdiction.

       (4)       Any formal disciplinary proceedings are stayed pending further order of

this Court. Any investigation by the Office of Disciplinary Counsel (“ODC”) may


 Pursuant   to Del. Const. Art. IV §§ 2, 13.
proceed to preserve evidence.

       (5)    Petitioner shall be prohibited from having any contact with clients or

prospective clients or witnesses or prospective witnesses even when acting as a

paralegal, legal assistant, or law clerk under the supervision of a member of the

Delaware Bar.

       (6)    Petitioner shall not: (a) share in any legal fees arising from clients or cases

referred by him while on disability inactive to any other lawyer or (b) share in any legal

fees earned for services by others while on disability inactive.

       (7)    This Order shall be made public.




                                             2